Citation Nr: 0514650	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling prior to December 12, 2000, and 50 percent 
disabling beginning December 12, 2000.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to July 1972 
and September 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to December 12, 2000 and beginning December 12, 
2000, the veteran's post-traumatic stress disorder is 
primarily manifested by recurrent intrusive thoughts of 
Vietnam, sleep disturbance due in part to dreams/nightmares 
about Vietnam, avoidance of Vietnam stimuli, exaggerated 
startle response, hypervigilance, excessive worrying, uneven 
moods with depressive symptomatology, anxiety/panic attacks, 
difficulty in handling stressful circumstances, difficulty in 
establishing and maintaining effective relationships outside 
immediate family, occasional circumstantial and 
circumlocutory speech, and possible memory and cognitive 
deficits; but, absent deficiencies in motor activity, fund of 
knowledge, orientation in all spheres, judgment, mathematical 
operations, and abstract thinking.  He has Global Assessment 
of Functioning scores of 70, 40, 45, and 50.

3.  Prior to December 12, 2000 and beginning December 12, 
2000, the evidence of record shows that symptomatology 
associated with the veteran's PTSD results in something less 
than total occupational impairment but sufficient 
occupational impairment to support a finding that the 
veteran's disability more nearly approximates the criteria 
associated with a 70 percent rating under Diagnostic Code 
9411.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating, and not 
higher, for the veteran's service-connected post-traumatic 
stress disorder have been approximated both prior to and from 
December 12, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the March 1999 rating decision, April 
1999 rating decision, November 1999 Statement of the Case 
(SOC), October 2003 Supplemental Statement of the Case 
(SSOC), October 2003 rating decision, December 2003 SSOC, and 
March 2004 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the ratings assigned.  The November 1999 
SOC, October 2003 SSOC, and March 2004 SSOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  

Lastly, in correspondence dated in May 2003, the RO advised 
the veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
May 2003 VCAA notice advised the veteran of the information 
and evidence necessary to substantiate his claim.  Similar 
notice was provided to the veteran again in correspondence 
dated in July 2004.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in October 
2003, December 2003, and March 2004 and the rating decision 
and SSOCs were provided to the veteran.  Also, the Board notes 
that the May 2003 VCAA notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board acknowledges that the May 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claim that his service-connected 
disability had increased in severity.  A generalized request 
for any other evidence pertaining to the claim would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA psychiatric examinations in January 
1999 and December 2000.  The claims file indicates that the 
veteran declined the RO's desire to schedule him for a new VA 
examination in 2003 for purposes of ensuring that there was 
sufficient evidence to rate the service-connected disability 
fairly for the full period of his appeal.  The RO obtained VA 
treatment records as well as treatment records from the Vet 
Center identified by the veteran.  Lastly, the RO scheduled 
the veteran for a travel board hearing, which was held in 
December 2004 before the undersigned Veterans Law Judge.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

In a March 1993 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a 10 percent rating, effective from February 28, 
1991, the date of receipt of claim.  In a May 1994 rating 
decision, the RO increased the disability rating from 10 
percent disabling to 30 percent disabling, effective from 
February 28, 1991.  On June 3, 1998, the RO received the 
veteran's application for pension benefits.  In a March 1999 
rating decision, the RO granted pension benefits on the basis 
that the veteran was unable to secure and follow a 
substantially gainful occupation due to several physical 
disabilities.  The RO also reevaluated the veteran's PTSD and 
continued the assigned 30 percent rating.  In an October 2003 
rating decision, the RO granted an increased rating of 50 
percent for the veteran's PTSD effective December 12, 2000, 
the date of VA examination.  The assigned 30 percent rating 
in effect prior to December 12, 2000, and the 50 percent 
rating in effect beginning December 12, 2000, remain in 
effect.  The June 2004 rating decision shows that the veteran 
remains in receipt of permanent and total nonservice-
connected pension benefits based on several physical 
disabilities, effective since June 3, 1998.   

In a July 1998 letter, Dr. E.A.L. reported that the veteran's 
job opportunities were limited to primarily sitting and 
sedentary work only due to left knee problems.  

The January 1999 VA examination report showed that the 
veteran complained of the following:  recurrent, intrusive 
thoughts about Vietnam that occurred daily; marked 
psychological response to stimuli that reminded him of his 
Vietnam experiences; excessive worrying; hypervigilance; 
exaggerated startle response that had somewhat abated over 
the years; difficulties with concentration due to headaches 
that stemmed from a head injury he sustained in 1994; 
difficulties with memory; difficulties with sleep due to 
apnea; dreams related to Vietnam; anger attributable to his 
1994 head injury; but absent depression or history of 
suicidal ideation.  He indicated that he was not sure whether 
or not he had homicidal ideation since he was charged with 
attempted murder years earlier, although he recognized that 
this incident occurred during a flashback he experienced at 
that time.  He maintained that he had not had these thoughts 
outside of that experience, and he denied any history of 
manic or psychotic symptomatology other than his 
hallucinatory phenomenon occurring during the aforementioned 
flashback.  He reported that he last worked in 1994 as a 
Fresno Transit driver, with an additional temporary stint in 
which he was on vocational rehabilitation and he worked at 
the VA for two years until June 1998.   

He indicated that he was currently married to his second wife 
with two teenage children who lived at home.  He reported 
that he contributed to the upkeep and maintenance of the 
household.  He noted that he enjoyed stamp collecting and 
fishing.  He stated that he related "good" to people he 
came around.  He denied a sense of estrangement from others, 
but admitted to having difficulty showing loving feelings 
toward others.  He related that his only arrest was the one 
for attempted murder and assault with a deadly weapon-which 
the Board notes occurred during service.  

The psychiatrist observed that the veteran presented at the 
examination well groomed and he noted that the veteran was 
morbidly obese.  The psychiatrist reported that the veteran 
displayed a broad expression and affect with a pleasant 
manner that was not congruent with his stated mood.  The 
psychiatrist described that the veteran's speech was 
spontaneous and overproductive, requiring occasional 
interruption for progression of the interview.  His speech 
was also occasionally impressionistic but coherent without 
other deviations.  His motor activity was normal and he had a 
relaxed posture.  He maintained a 7/10 eye contact.  On 
mental examination, the veteran recalled 4/4 objects with 
prompting at one and five minutes.  His recent memory was 
grossly intact.  On review of his remote memory, he recalled 
the last three presidents, although not in order.  He was 
alert and oriented to person, place, time, and purpose.  As 
for his ability to concentrate, he performed serial sevens 
with moderate difficulty.  His judgment was grossly intact.  
His mathematical operations were grossly intact.  His 
abstract thinking was intact.  His fund of knowledge was 
normal for his age.  He was cooperative.  Lastly, the 
psychiatrist noted that the veteran denied that he 
experienced delusions, hallucinations, thought broadcasting, 
and thought insertion, and no ideas of reference were 
elicited.      

The psychiatrist concluded that the veteran presented with a 
performance on the cognitive examination indicative of him 
being able to follow at least moderately detailed 
instructions while maintaining adequate attention and 
concentration.  The psychiatrist noted that the veteran 
described symptoms of PTSD, however, he also described these 
as having been present since Vietnam, which had not 
interfered with his ability to work.  The psychiatrist 
reported that the veteran described his impairment as being 
the sole result of his physical disability.  The psychiatrist 
noted that the veteran described being able to adequately 
interact with others and adequately deal with normal daily 
stress.  The psychiatrist assigned a Global Assessment of 
Functioning (GAF) score of 70.  The GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness'" from 0 
to 100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

Treatment records from the Vet Center dated during the appeal 
period from 1998 to November 2000, showed that the veteran 
underwent therapy sessions during which time the veteran 
complained of intrusive thoughts of Vietnam.  In a March 1999 
letter, B.W., LCSW reported that the veteran attended marital 
sessions and individual sessions.  B.W. noted that the 
veteran suffered chronically from headaches and poor 
concentration due to a 1994 head injury he sustained while 
working as a bus driver, and he was never able to return to 
his job as a bus driver.  B.W. indicated that the veteran 
attempted rehabilitation at college but he was unable to pass 
the courses.  B.W. noted that the veteran was easily stressed 
and he had been unable to hold a full-time job.  B.W. 
reported that the veteran also had physical disabilities.  
B.W. indicated that the veteran was irritable and he had 
difficulty getting along with his wife and his sons.  B.W. 
related that the veteran was chronically stressed and 
agitated over financial problems.  Lastly, B.W. noted that 
the veteran had few friends and he showed a limited range of 
affect.  B.W. assigned a GAF score of 40 for severe social 
and occupational limitations.  

In a June 2000 report from VA Vocational Rehabilitation and 
Employment services, the examiner noted that the veteran's 
claim for vocational rehabilitation benefits was denied.  The 
examiner reported that the evidence in the veteran's case 
indicated that he was not currently reasonably feasible to 
achieve a vocational goal at this time because providing him 
with services would likely not result in him becoming and 
remaining suitably employed.  Therefore, the examiner noted 
that the veteran would not be provided the services he 
requested.  A review of the report indicates that the 
decision is based in part on the fact that the veteran has 
PTSD. 

VA treatment records dated from October 1999 to September 
2000 showed that the veteran received treatment for his PTSD.  
In particular, a November 1999 treatment record noted that 
the veteran exhibited "thick" slow speech, depressed mood, 
good range of affect, and circumstantial and overall slowness 
to thinking.  Dr. R.W.H. further noted that the veteran had 
good memory and there was no paranoid ideation.  A December 
1999 treatment record showed that the veteran displayed 
slowed speech and "'okay' [mood] with blunted affect, 
organized with marked circumstantiality," according to Dr. 
R.W.H. 

The veteran underwent an evaluation by clinical 
neuropsychologist, M.A.B., Ph.D. in April 2000 for purposes 
of assessing the severity of the veteran's cognitive 
problems, while also assessing the extent to which potential 
etiological factors may be contributing to his complaints.  
Dr. M.A.B. noted that the veteran's complaints included 
nightmares and intrusive thoughts.  Dr. M.A.B. indicated that 
the veteran associated his cognitive difficulties with his 
head injury.  The veteran reported that he was eventually 
forced to retire as a bus driver because of his headaches and 
work absences.  He described himself as a chronic worrier 
with chief concerns hinging on marital and financial issues.  
Dr. M.A.B. noted that the veteran presented at the 
examination causally attired with adequately maintained 
hygiene.  He was oriented to person, place, and situation.  
Speech patterns were normal.  Mood was uneven at times being 
slightly dysphoric while at other times being bright and 
prone to inappropriate jocularity.  His affect showed good 
range of expression.  His thought processes presented as 
organized and deliberate and at times inconsistent.  Dr. 
M.A.B. noted that during the veteran's second appointment, 
the veteran's mood was noticeably more euphoric.  He was 
alert and attentive, while demonstrating sufficient ability 
to focus on the task at hand for extended periods of time 
without prompting from the examiner.  Dr. M.A.B. also noted 
that clinically, the veteran currently presented with 
significant levels of anxiety and depressive symptomatology.  

Dr. M.A.B. concluded that the history the veteran provided 
was deemed unreliable with respect to his memory.  Dr. 
M.A.B.'s evaluation of the veteran's cognitive capabilities 
indicated an inconsistent level of effort throughout the 
interview and testing procedures, thus making it difficult to 
state with accuracy the degree to which potential memory 
and/or attentional impairments may or may not exist.  Dr. 
M.A.B. noted however that data from two separate personality 
inventories provided valid and interpretable results.  Dr. 
M.A.B. maintained that overall, the veteran presented as a 
moderately anxious individual with depressive symptomatology.  
Dr. M.A.B. related that the veteran also had characterlogical 
aspects of his persona that likely played a significant role 
in the veteran's daily interactions with his environment.  
Dr. M.A.B. indicated that the veteran had traits of social 
underdevelopment.  Dr. M.A.B. asserted that these elements of 
the veteran's character should not be interpreted as a 
primary etiology for his current cognitive complaints given 
the veteran's fatigue secondary to sleep apnea or deficits 
subsequent to his head injury.  Dr. M.A.B. reiterated that 
due to the circumspect nature of the veteran's current 
presentation and no baseline measurement of cognitive 
ability, it was difficult to conclude if the veteran's 
cognitive functioning was indeed suggestive of acquired 
dysfunction.  Dr. M.A.B. added that desire of increased 
compensation might be playing a role in the veteran's 
communication of complaints.  On Axis I, Dr. M.A.B. noted a 
diagnosis of dysthymic disorder and history of PTSD.  Dr. 
M.A.B. assigned a GAF score of 45. 

The December 12, 2000 VA examination report showed that the 
veteran complained of the following:  dreams about combat 
related events he experienced in Vietnam; recurrent intrusive 
thoughts about Vietnam, almost on a daily basis; avoidance of 
Vietnam stimuli; hypervigilance; exaggerated startle 
response; and sleep disturbances exacerbated by not only 
sleep apnea, but also "severe nightmares" of his combat 
experiences.  He indicated that for most of the time, he was 
quite reclusive; he sat at home staring at the walls during 
which time he occasionally felt depressed.  He maintained 
that he was only close to his wife and children, and even 
with them, he became irritable with them at times.  He 
attended counseling through the Vet Center and he felt that 
that was the only time he experienced any relief.  He had 
very few relationships; outside of his immediate family, he 
only visited his in-laws.  He recalled a recent incident 
during one of his group therapy meetings in which a 
participant brought a bayonet.  He maintained that the 
bayonet triggered his memory concerning a stressful incident 
that occurred in Vietnam involving a bayonet.  He contended 
that since that meeting he had begun to experience panic 
attacks on almost a daily basis.  He noted that he had 
difficulty with any amount of stress and that he reacted very 
poorly to stress by feeling very anxious and avoiding people.  
He indicated that he avoided confrontation of any sort, 
especially since his 1994 head injury when he was attacked by 
teenagers.  He reported that he had not worked since 1994, 
and he had not been able to work since then.  In addition, he 
had gained a great deal of weight.  The examiner (Dr. H.W.) 
noted that the head injury was documented as well as the 
veteran's severe sleep apnea and knee surgeries.  

The examiner observed that the veteran presented at the 
examination "somewhat poorly groomed" and he was 
"extremely obese."  His affect appeared to be appropriate 
and congruent with his mood.  His speech was spontaneous and 
productive and normoproductive, relevant, and coherent.  He 
was able to maintain good eye contact.  On mental 
examination, his recent memory was grossly intact, and remote 
memory was within normal limits.  He was alert and oriented 
in all spheres.  As for his ability to concentrate, he had 
moderate difficulty in performing serial-7's.  His judgment 
and mathematical operations were grossly intact.  His 
abstract thinking was intact.  His fund of knowledge was 
appropriate for his age and education.  He was cooperative.  
As far as his mood, the examiner noted that the veteran 
stated that he felt like he was on a roller coaster, either 
feeling very tense at times or depressed, especially when he 
was alone.  He denied any psychotic phenomenon, except for 
the one episode when he saw the bayonet during therapy at 
which time he heard all the sounds of the time when he was 
involved in the 'bayonet incident' in Vietnam.  

The examiner concluded that the veteran did seem to have some 
memory and concentration problems.  The examiner further 
noted that the veteran also seemed mildly anxious, and he had 
difficulty in dealing with normal daily stress.  The examiner 
assigned a GAF score of 50.  The examiner added that the 
veteran's highest GAF score over the last year was also in 
the area of 50 to 55. 

Current VA treatment records dated from May 2003 to January 
2004 noted no relevant findings.  

The April 2004 VA examination report is significant for 
noting that the veteran reported that he and his wife owned a 
small business in which they operate a legal aid referral.  

At the December 2004 travel board hearing, the veteran 
testified that his PTSD symptoms included nightmares of his 
Vietnam experiences, hypervigilance, occasional anxiety, and 
some bouts of depression.  He maintained that he was a loner, 
that he was currently unemployed, and that he spent his time 
sitting around the house doing occasional chores.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  

Prior to December 12, 2000 and beginning December 12, 2000, 
the evidence shows that the veteran's PTSD is primarily 
manifested by subjective complaints of recurrent intrusive 
thoughts of Vietnam, sleep disturbance due in part to 
dreams/nightmares about Vietnam, avoidance of Vietnam 
stimuli, exaggerated startle response, hypervigilance, 
excessive worrying; and stress.  Prior to December 12, 2000 
and beginning December 12, 2000, the objective evidence 
consistently shows that as the result of the veteran's PTSD, 
he experiences uneven moods with depressive symptomatology, 
he experiences anxiety/panic attacks, he experiences 
difficulty in handling stressful circumstances, and he 
exhibits occasional circumstantial and circumlocutory speech.  
The evidence also shows that the veteran may possibly have 
memory and cognitive deficits; however, the extent to which 
these deficits may exist, they may be attributable to the 
veteran's PTSD and/or unrelated factors.  Lastly, the 
evidence consistently shows that the veteran's PTSD does not 
result in deficiencies in motor activity, fund of knowledge, 
orientation in all spheres, judgment, mathematical 
operations, and abstract thinking.  Also, most of the time, 
the veteran presents with a good range of affect.  As far as 
the veteran's ability to establish and maintain effective 
relationships, the veteran's relationships seem primarily 
relatively confined to his immediate family-his wife and 
children.  

The January 1999 VA examiner assigned a GAF score of 70, and 
the December 2000 VA examiner assigned a much lower GAF score 
of 50.  It appears that the January 1999 VA examiner assigned 
a high GAF score upon finding that the veteran's PTSD had not 
interfered with his ability to work, that the veteran 
described his impairment as being the sole result of his 
physical disability, and that the veteran indicated that he 
was able to adequately interact with others and adequately 
deal with normal daily stress.  The January 1999 VA 
examination report does show that the veteran reported that 
he related well with people he came around, but throughout 
the appeal period the veteran has always maintained that he 
has only established and maintained effective relationships 
primarily with his immediate family.  The veteran has also 
remained unemployed during the appeal period due in part to 
his PTSD.  Lastly, the April 2000 neuropsychologist, Dr. 
M.A.B., specifically observed that the veteran presented as 
an anxious individual.  The Board interprets the VA 
examination reports in light of the whole recorded history 
and reconciles the various reports into a consistent picture 
so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2004).  To 
this end, the Board declines to draw a line of demarcation 
between the findings reported in the December 12, 2000 VA 
examination report and the medical evidence that pre-dates 
December 12, 2000, solely based on the high GAF score the VA 
examiner assigned in January 1999.  The Board simply does not 
find a substantive difference between the December 12, 2000 
findings and findings of record that pre-date December 12, 
2000. 

Moreover, while Dr. M.A.B.'s April 2000 evaluation was 
focused primarily on whether the veteran had memory and 
cognitive problems (and therefore, the GAF score assigned 
(45) may not reflect a pure representation of symptoms 
attributable solely to the veteran's PTSD), there is an 
overlap of symptomatology with the veteran's PTSD.  Dr. 
M.A.B. ultimately diagnosed dysthymic disorder on Axis I.  As 
noted earlier, the veteran's PTSD manifests uneven mood and 
depressive symptomatology.  Unless symptoms of service-
connected disability can be separated from the symptoms of 
nonservice-connected disability, the overall symptomatology 
must be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the 
symptoms of memory and cognitive deficits have not been 
separated and distinguished among the veteran's PTSD, 
residuals of head injury, and sleep apnea disabilities, the 
Board includes these symptoms in its evaluation of the 
veteran's overall psychiatric impairment.

Thus, Dr. M.A.B.'s pre-December 12, 2000 assignment of a GAF 
score of 45 (which also happens to be consistent with the 
December 2000 VA examiner's assignment of a GAF score of 50) 
is probative of the severity of the veteran's PTSD prior to 
December 12, 2000.  As such, the Board finds that at the 
least, the clinical findings associated with the veteran's 
PTSD prior to December 12, 2000 are as severe as those 
clinical findings noted in the December 12, 2000 VA 
examination report upon which the 50 percent rating is based.  
Therefore, the veteran is entitled to at a minimum, a 50 
percent rating under Diagnostic Code 9411 prior to December 
12, 2000.  The Board must now consider whether the veteran is 
entitled to a rating in excess of 50 percent under Diagnostic 
Code 9411 both prior to and beginning December 12, 2000. 

The evidence shows that the veteran has been unable to secure 
or follow a substantially gainful occupation since 1994.  It 
appears that the veteran stopped working in 1994 due to an 
event unrelated to his PTSD.  Nevertheless, the veteran has 
been unsuccessful in securing or maintaining employment in 
another occupation   due in part to his PTSD.  The June 2000 
VA vocational rehabilitation report shows that VA determined 
that the veteran was not a suitable candidate for vocational 
rehabilitation based on several disabilities that included 
his PTSD.  The extent to which the veteran's PTSD renders him 
unsuitable for vocational rehabilitation or unemployable in 
relation to his nonservice-connected physical disabilities 
upon which the award of permanent and total nonservice-
connected pension benefits is based, is not easily 
ascertainable.  Also, the extent of the veteran's involvement 
in the business he owns with his wife is unknown.  The fact 
remains that the record reflects that the veteran remains 
unemployed and VA deems him unsuitable for vocational 
rehabilitation due in part to his PTSD.  The Board is focused 
on whether the evidence shows that the veteran is capable of 
performing the mental acts required by employment.  The Board 
will resolve reasonable doubt in the veteran's favor that the 
symptomatology associated with his PTSD results in something 
less than total occupational impairment but sufficient 
occupational impairment to support a finding that the 
veteran's disability more nearly approximates the criteria 
associated with a 70 percent rating under Diagnostic Code 
9411.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  As the veteran 
was unemployed prior to December 12, 2000, and the decision 
from VA Vocational Rehabilitation and Employment services 
occurred prior to December 12, 2000, the 70 percent rating is 
appropriate for the periods both prior to and from December 
12, 2000.  

In finding that a disability evaluation of 70 percent under 
Diagnostic Code 9411 reflects the severity of the veteran's 
PTSD, the Board finds that the next higher rating of 100 
percent under Diagnostic Code 9411 is not warranted.  The 
evidence shows that the veteran may have problems with 
concentration but does not show gross impairment in thought 
processes or communication.  Additionally, the evidence does 
not establish that the veteran engages in grossly 
inappropriate behavior, or that he has intermittent inability 
to perform activities of daily living, including the 
maintenance of personal hygiene.  Any memory deficits the 
veteran may have do not rise to the level of disorientation 
to time or place, or memory loss for names of close 
relatives, or his own name.  The veteran has one documented 
serious flashback of Vietnam during service, but there have 
been no subsequent flashbacks of this serious nature since 
that time.  The recent 'bayonet incident' described by the 
veteran as well as the veteran's intrusive thoughts of 
Vietnam do not rise to the level of an individual with PTSD 
manifested by persistent delusions or hallucinations.  
Lastly, the evidence does not show that the veteran is 
currently in persistent danger of hurting himself or others. 
Accordingly, a 100 percent rating under Diagnostic Code 9411 
is not warranted. 

Finally, while the evidence does reveal that the veteran's 
PTSD does place some significant limits on his employability, 
this has been contemplated in the award of a 70 percent 
rating under Diagnostic Code 9411.  Moreover, the evidence 
does not reflect that the veteran's PTSD necessitated any 
frequent periods of hospitalization.  For these reasons, 
application of the regular schedular standards is not 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An increased rating of 70 percent for service-connected post-
traumatic stress disorder, both prior to and from December 
12, 2000, is granted, subject to the law and regulations 
controlling the award of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


